 Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 1 of 41 PageID #: 489




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


  In re:                                        Chapter 11

  THE WEINSTEIN COMPANY HOLDINGS LLC,           Bankr. Case No. 18-10601 (MFW)
  et al.,

                          Debtors.

  WEDIL DAVID, DOMINQUE HUETT,                  Civ. Case No. 21-00171 (MN)
  ALEXANDRA CANOSA AND AIMEE MCBAIN,

                          Appellants,

  v.

  THE WEINSTEIN COMPANY HOLDINGS LLC,
  et al. and the OFFICIAL COMMITTEE OF
  UNSECURED CREDITORS,

                          Appellees.


                 OPENING BRIEF BY APPELLANTS IN SUPPORT OF
                    APPEAL FROM CONFIRMATION ORDER

 THE ROSNER LAW GROUP LLC                    WIGDOR LLP
 Frederick B. Rosner (DE Bar No. 3995)       Douglas H. Wigdor, Esquire.
 Zhao (Ruby) Liu (DE Bar No. 6436)           Bryan L. Arbeit, Esquire
 824 Market Street, Suite 810                85 Fifth Ave, Fl. 5
 Wilmington, DE 19801                        New York, NY 10003
 Telephone: (302) 777-1111                   Phone: (212) 257-6800
 Email: rosner@teamrosner.com                Email: dwigdor@wigdorlaw.com
 liu@teamrosner.com                          barbeit@wigdorlaw.com

 THE LAW OFFICE OF KEVIN MINTZER,            RHEINGOLD GIUFFRA RUFFO &
 P.C.                                        PLOTKIN LLP
 Kevin Mintzer, Esquire                      Thomas P. Giuffra, Esquire
 1350 Broadway, Suite 2220                   551 5th Avenue, 29th Floor
 New York, New York 10018                    New York, NY 10176
 Phone: (646) 843-8180                       Phone: (212) 684-1880
 Email: km@mintzerfirm.com                   Email: tgiuffra@rheingoldlaw.com

 Dated: April 12, 2021                            Counsel for Appellants



{00030562.2 }
 Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 2 of 41 PageID #: 490




                                                   TABLE OF CONTENTS


TABLE OF AUTHORITIES ........................................................................................................... ii

PRELIMINARY STATEMENT.......................................................................................................1

STATEMENT OF JURISDICTION AND STANDARD OF REVIEW ..........................................3

STATEMENT OF ISSUES ..............................................................................................................4

STATEMENT OF THE CASE.........................................................................................................5

          I.         The Non-Consenting Sexual Misconduct Claimants ...............................................5

          II.        The Confirmed Plan .................................................................................................8

          III.       The Confirmation Hearing ..................................................................................... 11

          IV.        The Appeal .............................................................................................................15

SUMMARY OF THE ARGUMENT .............................................................................................16

ARGUMENT .................................................................................................................................17

          I.         The Bankruptcy Court erred in approving the Third Party Non-Consensual
                     Releases..................................................................................................................17

                     A.         The Debtors are Liquidating, Not Reorganizing. .......................................19

                     B.         The Hallmark “Necessary to the Reorganization” Should Have
                                Meaning Beyond the Already Existing Confirmation Criteria. .................22

                     C.         The Forced Releases are Not Fair. .............................................................24

                     D.         The Debtors’ Chapter 11 Cases are Notorious, Not Exceptional. ..............26

          II.        The Master Mortgage Factors are Not Met ..........................................................28

                     A.         Bankruptcy Court erred in finding that all of the Former
                                Representatives of the Debtors and other Released Parties made a
                                “substantial contribution” to the Plan. .......................................................28

          III.       The Bankruptcy Court erred in finding that Section 105 standing alone is
                     sufficient judicial authority to invoke the Channeling Injunction set forth
                     in Section 5.8 of the Plan .......................................................................................33

CONCLUSION ..............................................................................................................................36



{00030562.2 }                                                          i
 Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 3 of 41 PageID #: 491




                                              TABLE OF AUTHORITIES

Cases                                                                                                                       Page(s)
Barbieri v. RAJ Acq. Corp. (In re Barbieri),
    199 F.3d 616 (2d Cir. 1999) .................................................................................................... 34
David v. Weinstein Co.,
    431 F. Supp. 3d 290 (S.D.N.Y. 2019) ....................................................................................... 5
David v. Weinstein Co.,
    2019 WL 1864073 (S.D.N.Y. Apr. 24, 2019) ........................................................................... 5
Drexel Burnham Lambert Grp. v. Drexel Burnham Lambert Grp. (In re Drexel Burnham
Lambert Grp., Inc.),
    960 F.2d 285 (2d Cir. 1992) .................................................................................................... 19
Gillman v. Cont’l Airlines (In re Cont’l Airlines),
    203 F.3d 203 (3d Cir. 2000) ............................................................................................ passim
Haskell v. Goldman, Sachs & Co. (In re Genesis Health Ventures, Inc.),
    340 B.R. 729 (D. Del. 2006) ..................................................................................................... 4
Huett v. Weinstein Co., 2:18 CV 06012,
    2019 WL 2902494 (C.D. Cal. Feb. 28, 2019) .......................................................................... 6
Huett v. Weinstein Co.,
    2018 WL 6314159 (C.D. Cal. Nov. 5, 2018) ............................................................................ 6
In re Aegean Marine Petrol. Network, Inc.,
    599 B.R. 717 (Bankr. S.D.N.Y. 2019) .................................................................................... 20
In re Blitz U.S.A., Inc.,
    2014 WL 2582976 (Bankr. D. Del. Jan. 30, 2014) ................................................................. 21
In re Combustion Eng’g, Inc.,
    391 F.3d 190 (3d Cir. 2004) .............................................................................................. 34, 35
In re FirstEnergy Sols. Corp.,
    606 B.R. 720 (Bankr. N.D. Ohio 2019) .................................................................................. 20
In re KI-1, Inc.,
    2006 WL 2801873 (Bankr. D. Del. Sept. 28, 2006) ............................................................... 34




{00030562.2 }                                                     ii
 Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 4 of 41 PageID #: 492




In re Master Mortgage Inv. Fund,
    168 B.R. 930 (Bankr. W.D. Mo. 1994) ..................................................................................... 2
In re Millennium Lab Holdings II, L.L.C.,
    945 F.3d 126 (3d Cir. 2019) .............................................................................................. 18, 20
In re Morristown & E.R. Co.,
    885 F.2d 98 (3d Cir. 1989) ...................................................................................................... 34
In re United Steel Enters.,
    2009 WL 1025398 (Bankr. D.N.J. Jan. 15, 2009) ............................................................ 21, 22
In re Zenith Elecs. Corp.,
    241 B.R. 92 (Bankr. D. Del. 1999) ....................................................................................... 2, 4
Kane v. Johns-Manville Corp.,
    843 F.2d 636 (2d Cir. 1988) .................................................................................................... 19
Law v. Siegel,
    571 U.S. 415 (2014) ............................................................................................................... 33
Manus Corp. v. NRG Energy, Inc. (In re O'Brien Env't Energy, Inc.),
    188 F.3d 116 (3d Cir. 1999) ...................................................................................................... 3
Menard-Sanford v. Mabey (In re A.H. Robins Co.),
    880 F.2d 694 (4th Cir. 1989) ................................................................................................... 19
Norwest Bank Worthington v. Ahlers,
    485 U.S. 197 (1988) ............................................................................................................... 33
Opt-Out Lenders v. Millennium Lab Holdings II, L.L.C. (In re Millennium Lab Holdings II,
L.L.C.),
    242 F. Supp. 3d 322 (D. Del. Mar. 20, 2017) ......................................................................... 34
Rehal v. Weinstein,
    2019 WL 2088435 (N.Y. Sup Ct, New York County May 13, 2019) ....................................... 6
United States v. Pepperman,
    976 F.2d 123 (3d Cir. 1992) .................................................................................................... 34

Statutes
11 U.S.C. § 105 .................................................................................................................... passim
11 U.S.C. § 524 ................................................................................................................ 19, 33, 35
11 U.S.C. § 1126 .................................................................................................................. passim


{00030562.2 }                                                       iii
 Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 5 of 41 PageID #: 493




11 U.S.C. § 1129 .......................................................................................................................... 22
11 U.S.C. § 1141 ...................................................................................................................... 3, 21
18 U.S.C. § 1591 ........................................................................................................................ 5, 6
28 U.S.C. § 158 .............................................................................................................................. 3
28 U.S.C. § 1291 ............................................................................................................................ 5
Cal. Civ. Code § 52.4 (Deering) .................................................................................................... 5
Cal. Civ. Code § 1708.5 (Deering) ................................................................................................ 5




{00030562.2 }                                                         iv
    Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 6 of 41 PageID #: 494




          Appellants Wedil David, Dominque Huett, Alexandra Canosa and Aimee McBain

(collectively, the “Non-Consenting Sexual Misconduct Claimants” or “Appellants”), by and

through their undersigned counsel, respectfully submit this Opening Brief in Support of

Appellants’ appeal from the Order Confirming (the “Confirmation Order”) (A2366)1 Plan

Proponents' Fifth Amended Joint Chapter 11 Plan of Liquidation (the “Plan”)2 (A0548) entered

on January 26, 2021 by the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”), Hon. Mary F. Walrath.

                                  PRELIMINARY STATEMENT

          Appellants are women who are victims and survivors of Harvey Weinstein. They allege

they were raped, sexually assaulted or sexually harassed by Harvey Weinstein. They are pursuing

various litigations against Weinstein, his companies, and ultra-affluent co-Board members for

allegedly looking the other way while Harvey Weinstein carried on decades-long sexual

misconduct. Continuing to prosecute their direct claims against non-Debtor Board members such

as Robert Weinstein is critical to their path to justice and re-taking control over their lives.

          The Bankruptcy Court erred in approving a Plan that contained Third Party Non-

Consensual Releases. The Plan and evidentiary record at the Plan confirmation hearing fell far

short of satisfying the hallmarks for non-consensual releases set forth in Continental3 and the




1
  All exhibits are contained in an Appendix filed separately herewith. Citations to the Appendix
throughout this brief shall take the form (A___).
2
    Unless defined herein, capitalized terms shall have the meanings ascribed to them in the Plan.
3
  See Gillman v. Cont’l Airlines (In re Cont’l Airlines), 203 F.3d 203 (3d Cir. 2000)
(“Continental”)(“[t]he hallmarks of permissible non-consensual releases [are] fairness, necessity
to the reorganization, and specific factual findings to support these conclusions.” Id. at 214
(emphasis added).


{00030562.2 }                                      1
    Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 7 of 41 PageID #: 495




Master Mortgage Factors.4 The Plan should not have been confirmed by the Bankruptcy Court

because it, among other things:

               Unfairly and inappropriately insulates Former Representatives, as part of a larger group

                of Released Parties; i.e., an overly broad group of largely undefined non-debtor parties,

                from all accountability and liability by granting them Third Party Non-Consensual

                Releases.    The Third Party Non-Consensual Releases are de facto discharges

                improperly granted in a liquidation case where the Debtor itself is not entitled to a

                discharge as a matter of law.

               Failed to make the specific findings required by Continental that: (i) the releases are

                necessary to the liquidation of the Debtors; (ii) the releases are fair; (iii) each of the

                Released Parties made a substantial contribution to the Plan to justify such relief and

                (iv) each of the Released Parties shared an identity of interest with the Debtors such

                that a claim against a Released Party is the same as a claim against the Debtors and

                depleted the Debtors’ estate. The evidence either was entirely lacking or to the

                contrary.

               Relies on section 105 of the Bankruptcy Code alone to invoke a Channeling Injunction

                forcing Appellants to release Robert Weinstein, among other Former Representative,

                and seek compensation solely from an inadequate Sexual Misconduct Claims Fund.




4
 See In re Zenith Elecs. Corp., 241 B.R. 92, 110 (Bankr. D. Del. 1999) (citing to In re Master
Mortg. Inv. Fund, Inc., 168 B.R. 930, 937 (Bankr. W.D. Mo. 1994)) (the factors to consider in
connection with non-consensual releases include: (a) whether “an identity of interest between the
debtor and the third party [exists], such that a suit against the non-debtor is, in essence, a suit
against the debtor or will deplete assets of the estate” and (b) whether the released non-debtors
made “substantial contribution . . . of assets to the reorganization”) (the “Master Mortgage
Factors”).


{00030562.2 }                                         2
 Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 8 of 41 PageID #: 496




         In sharp contrast to the findings (or lack of findings) made by the Bankruptcy Court, the

releases granted were not necessary to liquidate the Debtors’ assets. The anomalous result is the

non-debtor Released Parties received far greater bankruptcy protection; i.e., a de facto discharge,

than the defunct Debtor is entitled to receive as a matter of law. See 11 U.S.C. § 1141(d)(3). The

Insurance Companies and Former Representatives simply bought discharges in a liquidating

chapter 11 case. The Continental hallmark “necessary to the reorganization” should mean more

than just the amount necessary to make the Plan feasible and provide a return greater than the

chapter 7 alternative. The releases granted are not fair because voting on the Plan was not

conducted in accordance with 11 U.S.C. § 1126(c). Appellants effectively were disenfranchised

because the Bankruptcy Court deemed rape and sexual assault victims nominal creditors with a

vote valued at $1. The vast majority of Released Parties made no contribution whatsoever to, and

did not share an identity of interest with, the Debtors. Finally, standing alone, section 105 is not

a magic Bankruptcy Code section that permits the Debtor to take any action, such as imposing a

Channeling Injunction on Appellants’ direct tort claims against Robert Weinstein. The Bankruptcy

Court erred factually and as a matter of law in in granting such unfettered relief; i.e., not permitting

tort claimants to opt out and return to the tort system.

                STATEMENT OF JURISDICTION AND STANDARD OF REVIEW

         This Court has appellate jurisdiction under 28 U.S.C. § 158(a)(1) over the Plan and related

Confirmation Order. In exercising its appellate review, this Court “review[s] the Bankruptcy

Court’s legal determinations de novo, its factual findings for clear error, and its exercise of

discretion for abuse thereof.” Manus Corp. v. NRG Energy, Inc. (In re O'Brien Env't Energy, Inc.),

188 F.3d 116, 122 (3d Cir. 1999). In the case of mixed question of law and fact, this Court

“exercise[s] plenary review of the trial court’s choice and interpretation of legal precepts and its




{00030562.2 }                                      3
 Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 9 of 41 PageID #: 497




application of those precepts to the historical facts.” Haskell v. Goldman, Sachs & Co. (In re

Genesis Health Ventures, Inc.), 340 B.R. 729, 732 (D. Del. 2006) (citation omitted).

                                    STATEMENT OF ISSUES

         1.     Whether the Bankruptcy Court erred in approving the non-consensual third party

releases set forth in Section 7.2 of the Fifth Amended Joint Chapter 11 Plan of Liquidation (the

“Plan”) because the Plan is a plan of liquidation, not a true reorganization, and there are no jobs to

preserve and no ongoing business to protect?

         2.     Whether the Bankruptcy Court erred in approving the non-consensual third party

releases set forth in Section 7.2 of the Fifth Amended Joint Chapter 11 Plan of Liquidation (the

“Plan”) because the Bankruptcy Court failed to make specific findings to support its conclusion

that the non-consensual third party releases were necessary to the reorganization or fair as required

by Gillman, 203 F.3d 203?

         3.     Whether the Bankruptcy Court erred in approving the non-consensual third party

releases set forth in Section 7.2 of the Fifth Amended Joint Chapter 11 Plan of Liquidation (the

“Plan”) because the Plan Proponents failed to satisfy the test set forth in In re Zenith Elecs. Corp,

241 B.R. 92 (Bankr. D. Del. 1999) (“Zenith”) in order for each of the Released Parties to receive

non-consensual third party releases?

         4.     Whether the Bankruptcy Court erred in finding that all of the Former

Representatives of the Debtors and other Released Parties made a “substantial contribution” to the

Plan and have an “identity of interest” with the Debtors as required by Zenith when they made no

affirmative contribution to fund the Plan and, at most, waived (a) potentially worthless claims for

indemnity and (b) reimbursement of defense costs that are subject to dispute?

         5.     Whether the Bankruptcy Court erred in finding that Section 105 standing alone is




{00030562.2 }                                     4
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 10 of 41 PageID #: 498




sufficient judicial authority to invoke the Channeling Injunction set forth in Section 5.8 of the

Plan?

                                 STATEMENT OF THE CASE

I.       The Non-Consenting Sexual Misconduct Claimants

         A. Wedil David

         Wedil David, an actress, was raped by Harvey Weinstein in California in 2016, and is the

plaintiff in David v. The Weinstein Company LLC et al, No., 18 Civ. 5414, pending in the United

States District Court for the Southern District of New York. Ms. David has asserted claims of

assault, battery, sexual battery under Cal. Civ. Code § 1708.5, gender violence under Cal. Civ.

Code § 52.4, sex trafficking 18 U.S.C. § 1591, negligence and negligent supervision against

Harvey Weinstein, The Weinstein Company LLC and The Weinstein Company Holdings LLC.

Ms. David previously had asserted claims of negligence and negligent supervision against the

following former directors and officers of the Debtors: Robert Weinstein, Lance Maerov, Richard

Koenigsberg, Tarak Ben Ammar, Dirk Ziff, Tim Sarnoff, Paul Tudor Jones, Jeff Sackman, and

James Dolan. The district court dismissed Ms. David’s claims against the Former Representatives

by decisions dated April 24, 2019 and December 19, 2019. See David v. Weinstein Co. LLC, No.

18-CV-5414 (RA), 2019 WL 1864073, at *1 (S.D.N.Y. Apr. 24, 2019); David v. Weinstein Co.

LLC, 431 F. Supp. 3d 290 (S.D.N.Y. 2019). Ms. David voluntary dismissed her remaining claims

without prejudice on April 2, 2021, but retains the right to reinstate those claims in the event that

this appeal is successful. Ms. David also has the right to appeal the dismissal of her claims against

the former representatives, and intends to do so, when there is a final decision in her case within

the meaning of 28 U.S.C. § 1291. However, under the Plan as confirmed, no longer has that option.




{00030562.2 }                                    5
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 11 of 41 PageID #: 499




         B. Dominique Huett

         Dominique Huett, an actress and model, was sexually assaulted by Harvey Weinstein in

California in 2010. Ms. Huett is the plaintiff in Huett v. The Weinstein Company et al., No. 2:18-

cv-6012, pending in the United States District Court for the Central District of California. Ms.

Huett has asserted claims for negligence and sex trafficking 18 U.S.C. § 159118 against Harvey

Weinstein and The Weinstein Company LLC. The district court denied Harvey Weinstein’s motion

to dismiss Ms. Huett’s claims. See Huett v. Weinstein Co. LLC, No. 2:18 CV 06012, 2018 WL

6314159, at (C.D. Cal. Nov. 5, 2018). Ms. Huett’s case has been stayed by the district court

pending the disposition of criminal proceedings against Harvey Weinstein. See Huett v. Weinstein

Co. LLC, 2:18 CV 06012, 2019 WL 2902494 (C.D. Cal. Feb. 28, 2019).

         C. Aimee McBain

         Aimee McBain, an employee of The Weinstein Company in 2017, filed a summons with

notice, a New York State Court procedure in which a plaintiff can file a notice to satisfy a statute

of limitations without filing a full complaint.      Ms. McBain has claims for a hostile work

environment under the New York State Human Rights Law (“NYSHRL”) and the New York City

Human Rights (“NYCHRL) against the Debtors. She also has human rights law claims against

certain former directors and officers of the Debtors, including former TWC co-CEO Robert

Weinstein, who may be liable on an aiding and abetting theory. Ms. McBain’s claims are not

derivative of claims against the Debtors. The aiding and abetting theory under which Ms. McBain

would proceed against the former directors was approved by one trial court in New York state court

against Robert Weinstein. Rehal v Weinstein, 2019 WL 2088435 (N.Y. Sup Ct, New York County

May 13, 2019). However, under the Plan, she will not be permitted to pursue those claims.




{00030562.2 }                                    6
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 12 of 41 PageID #: 500




         D. Alexandra Canosa

         Ms. Canosa, an actress, was raped and sexually assaulted by Harvey Weinstein on multiple

occasions. Ms. Canosa is the plaintiff in Canosa v. Weinstein et al., No. 1:18-cv-4115, pending in

the United States District Court for the Southern District of New York. Ms. Canosa has asserted

the following claims against Harvey Weinstein which have survived defendant’s motion to dismiss

(by order of the Honorable Paul A. Engelmayer, U.S.D.J. on January 28, 2019): Battery, assault,

intentional infliction of emotional distress, sexual assault, false imprisonment, New York State

Human Rights Law, New York City Human Rights Law, Trafficking Victims Protection Act, and

California law claims. Ms. Canosa also asserted claims against various Former Representatives

for negligent supervision, hiring and retention, aiding and abetting, New York State Human Rights

Law, New York City Human Rights Law, quid pro quo harassment, hostile work environment,

ratification, sex discrimination - disparate impact and hostile work environment based on sex. The

district court dismissed all of Ms. Canosa’s claims against the Former Representatives by decision

dated January 28, 2019, which cannot currently be appealed due to the finality rule, as Ms.

Canosa’s case is still ongoing by virtue of her other claims against other defendants. Her case is

currently in discovery against Harvey Weinstein, The Weinstein Company, LLC and the Weinstein

Company Holdings, LLC, which she had been aggressively pursuing.




{00030562.2 }                                   7
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 13 of 41 PageID #: 501




II.      The Confirmed Plan

         The Plan contains Third Party Non-Consensual Releases5 that affect the rights and claims

of Appellants set forth in their direct lawsuits against non-debtor parties. Through the Plan,

Appellants are being forced to release the Released Parties.6

         The Released Parties are divided into romanettes (i) – (iii). Romanette (i) includes the

Former Representatives.7 (A0618). Romanette (ii) includes “(ii) professionals of firms specified




5
 7.2.2. Releases by . . . Holders of Claims . . . . (ii) each present and former Holder of a Claim …,
will be deemed to unconditionally, completely, and forever release, waive, and disclaim the
Released Parties of and from any and all Claims, interests, obligations, rights, suits, damages,
causes of action, remedies, and liabilities whatsoever, including any direct or derivative claims
asserted or assertable by or on behalf of … any Holder of a Claim … , any Claims or causes of
action asserted by … any Holder of a Claim … that … any Holder of a Claim or Interest would
have been legally entitled to assert in their own right, whether individually or collectively, whether
known or unknown, matured or unmatured, accrued or not accrued, foreseen or unforeseen,
existing or hereinafter arising, in law or equity, based on any matter, cause, thing, conduct, or
omission occurring prior to the Effective Date and in any way related to the Debtors, their
businesses, operations, activities, or these Chapter 11 Cases . . . .” (A0579) (emphasis added).
6
   “Released Parties” means: (i) the Debtors, the Estates, Non-Debtor Affiliates, Non-Debtor
Additional Affiliates, the Former Representatives and the Insurance Companies; (ii) professionals
of firms specified in Schedule 1 to the Plan; and (iii) each such persons’ or entities’ current and
former officers, directors and board representatives, predecessors, successors, assigns, insiders,
subsidiaries, Affiliates, principals, equity holders, members, trustees, partners, managers,
employees, agents, members of any boards or similar bodies of such persons, advisory board
members, insurers, reinsurers, and such persons’ respective heirs, executors, estates, and nominees,
in each case as applicable and in their capacity as such, with respect to liability for the actions or
inactions of the Former Representatives, the Debtors, the Estate, Non-Debtor Affiliates, Non-
Debtor Additional Affiliates, or the Insurance Companies; provided, however, those persons or
entities who fall within subparagraph (iii) (other than persons or entities specified in subparagraphs
(i) and (ii)) are not released with respect to their own actions related to Sexual Misconduct Claims,
regardless of their relationship with the Former Representatives, the Debtors, the Estates,
NonDebtor Affiliates, Non-Debtor Additional Affiliates, or the Insurance Companies, to the extent
such action constitutes aiding, abetting or conspiracy to prevent the disclosure of or to cover up
any Sexual Misconduct Claim (each a “Non-Released Party”). (A0618) (emphasis added).
7
  The Former Representatives are the following persons: Robert Weinstein, Tarak Ben Ammar,
James Dolan, Frank Gil, David Glasser, Richard Koenigsberg, Marc Lasry, Lance Maerov, Jeff
Sackman, Tim Sarnoff, Barbara Schneeweiss, Paul Tudor Jones, and Dirk Ziff. (A0614.)


{00030562.2 }                                     8
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 14 of 41 PageID #: 502




in Schedule 18 to the Plan.” Id. Romanette (iii) includes a long list of unidentified persons and

entities that includes, for the professionals of firms set forth in romanette (ii), each of such persons’

or entities’. . . managers, employees . . . .” Id. (emphasis added). For example, Lewis Brisbois,

the law firm that represented Harvey Weinstein, is included in romanette (ii), the Released

Professionals Schedule. (A0688). Romanette (iii) includes current and former employees of

Lewis Brisbois. This ostensibly includes current and former secretaries employed at Lewis

Brisbois.

         The Plan also contains a Channeling Injunction:

         5.8. Channeling Injunction. From and after the Effective Date: (i) all Sexual
         Misconduct Claims against the Released Parties will be subject to the Channeling
         Injunction pursuant to section 105(a) of the Bankruptcy Code and the provisions
         of the Plan and the Confirmation Order, except that Holders of Sexual
         Misconduct Claims who do not affirmatively elect to release Harvey Weinstein
         shall be excused from the Channeling Injunction solely for the purpose of
         pursuing an action against Harvey Weinstein (but not any Released Party) in
         another court of competent jurisdiction; (ii) upon the funding of the Sexual
         Misconduct Claims Fund by the Insurance Companies on behalf of the Released
         Parties (and Harvey Weinstein, but only with respect to Sexual Misconduct
         Claims held by Holders of Sexual Misconduct who affirmatively elect to release
         Harvey Weinstein), the Released Parties shall have no obligation to pay any
         liability of any nature or description arising out of, relating to, or in connection
         with the Sexual Misconduct Claims; (iii) if a Holder of a Sexual Misconduct
         Claim affirmatively elects to release Harvey Weinstein, Harvey Weinstein shall
         have no obligation to pay any liability of any nature or description arising out of,
         relating to, or in connection with such Holder’s Sexual Misconduct Claims,
         provided, however, that nothing in the Plan shall preclude any action by the
         Settlement Parties to enforce the Plan, and nothing shall preclude any Holder of
         a Sexual Misconduct Claim who does not affirmatively elect to release Harvey
         Weinstein from pursuing an action against him in another court of competent
         jurisdiction. Further, nothing in this Section 5.8 or the Channeling Injunction
         shall constitute or be deemed a waiver of any claim, right or Cause of Action
         connected to any Sexual Misconduct Claim by any Settlement Party against any
         Entity that is not a Released Party. The Plan Proponents will only seek
         confirmation of the Plan if the Holders of Sexual Misconduct Claims (Class 4)
         vote to accept the Plan in accordance with section 1126(c) of the Bankruptcy
         Code. Accordingly, the Channeling Injunction shall be binding upon, and


8
    See Schedule 1 (the “Released Professionals Schedule”). (A0688.)


{00030562.2 }                                      9
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 15 of 41 PageID #: 503




         enforceable by its terms against, all Holders of Sexual Misconduct Claims,
         irrespective of whether any such Holder (i) has voted to accept the Plan or (ii) has
         agreed to be bound by the Channeling Injunction, in both cases, only because the
         Class consisting of the Holders of Sexual Misconduct Claims (Class 4) has voted
         to approve the Plan in accordance with section 1126(c) of the Bankruptcy Code.
         In order to supplement the injunctive effect of the Bankruptcy Injunctions, and
         pursuant to sections 105(a) of the Bankruptcy Code, the Confirmation Order
         shall provide for the following permanent injunction to take effect as of the
         Effective Date:

                5.8.1 Channeling Injunction Terms. In order to (i) preserve and promote
                the Settlement and the Plan and (ii) supplement, where necessary, the
                effect of the injunctions and the releases described in Sections 7.2 and 7.3
                of the Plan, and pursuant to the exercise of the equitable jurisdiction and
                power of the Bankruptcy Court under section 105(a) of the Bankruptcy
                Code, all Persons and Entities that (a) have held or asserted, or that hold
                or assert, or that may hold or assert in the future, any Sexual Misconduct
                Claims against the Released Parties, or any of them or (b) have
                affirmatively elected to release Harvey Weinstein, each shall have
                recourse solely to the Sexual Misconduct Claims Fund and each shall be
                permanently stayed, restrained and enjoined from taking any action for
                the purpose of directly or indirectly collecting, recovering, or receiving
                payments, satisfaction, or recovery from any Released Party or Harvey
                Weinstein with respect to any Sexual Misconduct Claims, including, but
                not limited to:

                        (1)     commencing or continuing, in any manner, whether
                                directly or indirectly, any suit, actions or other
                                proceedings of any kind with respect to any Sexual
                                Misconduct Claim against any of the Released
                                Parties or Harvey Weinstein or against the property
                                of any of the Released Parties or Harvey Weinstein;

                        (2)     enforcing, levying, attaching, collecting or otherwise
                                recovering, by any manner or means, whether
                                directly or indirectly, from any of the Released
                                Parties or Harvey Weinstein, or the property of the
                                Released Parties or Harvey Weinstein, any
                                judgment, award, decree or other order with respect
                                to any such Sexual Misconduct Claim against any of
                                the Released Parties, Harvey Weinstein or any other
                                person;

                        (3)     creating, perfecting, or enforcing in any manner,
                                whether directly or indirectly, any Lien of any kind
                                relating to any Sexual Misconduct Claim against any
                                of the Released Parties or Harvey Weinstein, or the


{00030562.2 }                                     10
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 16 of 41 PageID #: 504




                                property of any of the Released Parties or Harvey
                                Weinstein;

                        (4)     asserting, implementing or accomplishing any setoff,
                                right of subrogation, indemnity, contribution or
                                recoupment of any Sexual Misconduct Claim of any
                                kind, whether directly or indirectly, against (i) any
                                obligation due to any of the Released Parties or
                                Harvey Weinstein, (ii) any of the Released Parties or
                                Harvey Weinstein; or (iii) the property of any of the
                                Released Parties or Harvey Weinstein; and

                        (5)     taking any act, in any manner, in any place
                                whatsoever, that does not conform to, or comply
                                with, the provisions of the Plan Documents, with
                                respect to any such Sexual Misconduct Claim.

(A0572-A0573).

III.     The Confirmation Hearing

         The confirmation hearing on the Plan was conducted on January 25, 2021 (the

“Confirmation Hearing”). The Plan Proponents submitted certain declarations in support of

confirmation including the Declaration of Ivona Smith (“Smith Decl.”) (A0829). The following

facts were adduced on cross examination at the Confirmation Hearing:

         A.     The Debtors are Liquidating, not Reorganizing

         Ms. Ivona Smith,9 director of the Debtors, testified as follows:

                Q: The proposed plan before the Court is a plan of liquidation.
                   True?

                A: It's a Chapter 11 plan of liquidation, yes.

                Q: And it's a plan of liquidation because the debtors are not
                   currently operating and has no plans to operate in the future[?]

                A: That is correct.


9
 Ms. Smith is employed by Drivetrain, LLC, see Transcript of January 25, 2021 Confirmation
Hearing (“Tr.”) at 43:15-16 (A2574), but was hired in April 2018 to serve as a Director of The
Weinstein Companies, Tr. at 41:14-16 (A2573).


{00030562.2 }                                     11
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 17 of 41 PageID #: 505




                Q: And the plan is not filed to save anyone's job, right?

                A: That is correct.

                Q: The debtors have no current employees[?]

                A: Correct.

                Q: And the debtors are not generating any revenue from business
                   operations[?]

                A: That is correct.

Tr. at 42:13-43:1 (A2574).

         B.     Votes in Class 4 were all Tabulated at $1 each for Voting Purposes

         Holders of substantial economic claims for rape and sexual assault were discounted to $1

for voting purposes, and valued the same as holders of claims for verbal sexual harassment or

claims that potentially were not cognizable. (A0031). Based on that voting scheme, holders of

claims in Class 4 of the Plan voted to accept the Plan.

         C.     The Bankruptcy Court Did Not Make Specific Findings that the Third Party
                Non-Consensual Releases Satisfied the Continental Hallmarks and the Master
                Mortgage Factors such as Substantial Contributions to the Plan or Identity of
                Interest with the Debtors.

         The definition of Released Parties is expansive and divided into romanette (i) – (iii). The

Plan Proponents made no evidentiary showing that the unidentified categories of persons and

entities broadly described in romanette (iii) made any contribution to the Plan or shared an identity

of interest with the Debtors.

         With respect to romanette (ii), the Plan Proponents failed to show that any of the law firms

identified in Released Professionals Schedule are entitled to a Third Party Non-Consensual

Release. None of the law firms made a substantial (or any) contribution to the Plan or shared an

identity of interest with the Debtors. The Plan Proponents provided no evidence that Lewis

Brisbois or any of the other lawyers for the Former Representatives identified on Released



{00030562.2 }                                    12
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 18 of 41 PageID #: 506




Professionals Schedule made any contribution to the Plan. Ms. Smith testified they were just

“representing their clients.” Tr. at 75:5-76:14. (A2641).

         D.     The Plan Proponents Did Not Substantiate Non-Consensual Releases for the
                Former Representatives.

         None of the Former Representatives made an affirmative contribution to the Plan. To the

contrary, in aggregate (and without allocation) they received a payment of about $9.7 million

(A0570), which is approximately 28% percent of all amounts being distributed pursuant to the

Plan. The Former Representatives do not hold claims against the Estates worth $9.7 million. In

fact, their claims against the Estates are worthless. They are unliquidated, contingent, subject to

dispute and, at best, unsecured. They were not even entitled to vote on the Plan. All other

unsecured creditors are receiving a 1.46% distribution under the Plan.10             The Former

Representatives should not receive a distribution preference above other unsecured creditors with

respect to their claims against Estates.

         The consideration for the Third Party Non-Consensual Releases granted to the Former

Representatives by the Debtors under the Plan is, according to the Plan Proponents, the Former

Representatives’ agreement to take less than what they allegedly are owed by the Debtors’

Insurance Companies for reimbursement of their legal costs from defending actions against them.

The Plan Proponents did not present evidence for the Bankruptcy Court to make specific findings

to support the relief granted by the Debtors and their Estates. The Plan Proponents failed to show

the Former Representatives had and waived valid and valuable claims against the Debtors and

their Estates or even the Insurance Companies.




10
  See Liquidation Analysis, attached as Ex. B to the Fourth Amended Disclosure Statement in
Support of the Fourth Amended Joint Chapter 11 Plan of Liquidation Proposed by the Debtors
and Official Committee of Unsecured Creditors. (A0078).


{00030562.2 }                                    13
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 19 of 41 PageID #: 507




          E.     The Plan Proponents Must (But Failed to) Substantiate the Third Party Non-
                 Consensual Releases for each Former Representative on an Individual Basis.

          The Former Representatives allegedly incurred in aggregate approximately $20 million in

legal fees. Tr. at 71:19. (A2603). According to the Plan Proponents, the thirteen (13) Former

Representatives11 allegedly waived an aggregate amount of approximately $10 million in

attorney’s fees and that served as consideration for the releases. The Bankruptcy Court, however,

erred by, inter alia, considering them as a single group for purposes of each of them individually

obtaining Third Party Non-Consensual Releases. No evidence was presented as to the allocation

of legal fees, so it was never shown that each Former Representatives actually even incurred legal

costs. When asked for an allocation of what each of the Former Representatives was contributing

in waived fee reimbursement, Ms. Smith responded that she had no idea. Tr. at 70:10-22. (A2602).

Notably, the Plan Proponents failed to quantify the amount of legal fees purportedly waived by

Robert Weinstein. Tr. at 69:22-70:6, 70:23-71:1. (A2601).

          The Insurance Companies never acknowledged they owed any defense costs to the Former

Representatives. The invoices totaling $20 million were never submitted to the Court. Ms. Smith

testified at the Confirmation Hearing that she “do[es]n’t even know if [the Former Representatives]

submitted invoices,” Tr. at 70:16. (A2602), that “nobody has ever shown [her] an actual invoice,”

Tr. at 71:6.      (A2603), that she is “not aware if [the asserted fees]’ve been reviewed for

reasonableness, Tr. at 71:9-10. (A2603), that she has “not investigated the invoices behind the

legal directors and their legal defenses,” Tr. at 72:14-15 (A2604), and that she “do[es]n't know any

of the arrangements that any of the Former Representatives had with their attorneys in terms of

what they’re going to have to pay and what they don’t,” Tr. at 73:6-10. (A2605).




11
     See supra at n.7.


{00030562.2 }                                   14
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 20 of 41 PageID #: 508




         Without the invoices and evidence as to what each Former Representative owed, the

Bankruptcy Court could not assess whether each of the Former Representatives made any

contribution, no less a substantial contribution, to the liquidation of the Debtors. The Plan

Proponents also did not put forth any evidence showing the Insurance Companies acknowledged

their duty to defend the lawsuits against the Former Representatives or that they had agreed to

reimburse the alleged legal fees of the Former Representatives in the event the Plan was not

confirmed. It is possible that if the Plan was not confirmed the Insurance Companies would have

contested that such fees are reimbursable or, even if reimbursable, the amounts asserted may have

been subject to substantial reduction on reasonableness or other grounds.

IV.      The Appeal

         On February 9, 2021, Appellants filed a notice of appeal [Bankr. D.I. 3228] (the “Appeal”)

from the Confirmation Order. (A2654).

         On February 9, 2021, Appellants filed their Emergency Motion for Stay Pending Appeal of

Confirmation Order in the Bankruptcy Court [Bankr. D.I. 3230]. (A2826). The Bankruptcy Court

entered an order [Bankr. D.I. 3252] denying the motion on February 17, 2021. (A3006).

         On February 18, 2021, the Debtors filed the Notice of Effective Date and Entry of Order

Confirming Plan Proponents' Fifth Amended Joint Chapter 11 Plan of Liquidation [Bankr. D.I.

3258]. (A3007).

         On February 19, 2021, Appellants filed their Emergency Motion for Stay Pending Appeal

of Confirmation Order again in the District Court [District Court D.I. 4] (the “Motion for Stay”).

On March 16, 2021, this Court entered a Memorandum Opinion [District Court D.I. 16]

(“Opinion”) (A3009) and Order denying the stay [District Court D.I. 17]. The Court held that

Appellants had not met their burden of demonstrating that they were likely to prevail on their

appeal or irreparable harm in the absence of a stay. Opinion at 16 (A3009).


{00030562.2 }                                   15
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 21 of 41 PageID #: 509




          On March 26, 2021 the Appellants filed a Notice of Appeal in the Third Circuit Court of

Appeals, appealing from this Court’s order denying the stay [Third Cir. Case No. 21-1598, D.I. 1].

On March 29, 2021, the Appellants filed their Emergency Motion for Stay Pending Appeal [Third

Cir. D.I. 4]. On April 8, 2021 Appellee Dean A. Ziehl, the Liquidation Trustee, filed his opposition

to the motion [Third Cir. D.I. 8].

                               SUMMARY OF THE ARGUMENT

          The Bankruptcy Court’s conclusion that the Third Party Non-Consensual Releases were

“necessary to the reorganization” and “fair" —two of the hallmarks for coerced releases set forth

in Continental—is not supported by the factual record and is clearly erroneous. Similarly, the

Bankruptcy Court’s conclusion that the Released Parties made a “substantial contribution” to the

Plan and shared an “identity of interest” with the Debtors—two of the Master Mortgage Factors—

was not demonstrated with specific findings. To the contrary, the vast majority of Released Parties

made no affirmative contribution to the Plan and none of them made a substantial contribution.

Nor did the Plan Proponents demonstrate an identity of interest between the Debtors and each

Released Party because it is not true that a third party claim against the Released Party; e.g.,

Appellants’ claims against Robert Weinstein, would have depleted the Estates. The Estates were

administratively insolvent and the Plan Proponents never demonstrated that the contingent and

unliquidated claims of the Former Representatives had validity or value.

          The Third Party Non-Consensual Releases also do not meet the hallmark requirement of

fairness. Under state law,12 releases sound in contract. A release must be knowing, voluntary and

for consideration. There must be some manifestation of assent to release another party. But here,

the releases are being forced upon Appellants over their objection, purportedly as a matter of



12
     The Plan provides it is governed by Delaware state law. Plan at § 14.6. (A0598).


{00030562.2 }                                    16
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 22 of 41 PageID #: 510




bankruptcy law. The rationale is that Class 4 (which includes Appellants) voted in favor of the

Plan, and Appellants are thereby bound. But the claims in Class 4 was overly broad and included

sexual misconduct claims ranging from rape and sexual assault to sexual verbal harassment. The

voting and tabulation scheme for Class 4 was not conducted in accordance with 11 U.S.C. §

1126(c) and therefore not fair. Section 1126(c) aligns voting power with the magnitude of the

economic claim asserted; i.e., claimants with a larger economic stake in the plan’s outcome are

afforded a larger voice. Based on the severity of the sexual abuse several of the Appellants’

suffered, they should have had a larger vote in accordance 11 U.S.C. § 1126(c).13 But the Plan

tabulated votes by treating women who had vastly greater economic claims the same as women

who had lower amount claims or claims that might not even be allowed or cognizable; e.g., women

whose claims were outside the applicable statute of limitations or those who merely experienced

“inappropriate behavior” by Weinstein, as opposed to a cognizable cause of action. This was far

from fair. Rape and sexual assault victims’ claims should not be reduced to nominative creditors,

having a $1 value for voting purposes. Denying Appellants their rightful voice in plan formulation

was far from fair and is a form of re-victimization.

                                           ARGUMENT

I.       The Bankruptcy Court erred in approving the Third Party Non-Consensual Releases.

         The Bankruptcy Court forced rape and sexual assault victims to release their direct 14 tort

claims against the Former Representatives and the other Released Parties. Through the Third Party




13
   11 U.S.C. § 1126(c) provides that an entire class of claims is deemed to accept a plan if the plan
is accepted by creditors that hold at least two-thirds in dollar amount and more than one-half in
number of the allowed claims in the class.
14
  The claims asserted by Appellants are direct claims. They are not derivative claims of the
Debtors or property of the estate.


{00030562.2 }                                    17
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 23 of 41 PageID #: 511




Non-Consensual Releases, the confirmed Plan completely and permanently insulates the current

and former board members from all accountability and liability with respect to Harvey Weinstein’s

more than twelve- year history of sexual misconduct at The Weinstein Company, which he co-

founded with Robert Weinstein in 2005.

          The Third Circuit addressed the use and appropriateness of Third Party Non-Consensual

Releases in Continental. In Continental, the Court stated that “[t]he hallmarks of permissible non-

consensual releases [are] fairness, necessity to the reorganization, and specific factual findings

to support these conclusions.” 11 U.S.C. § 214 (emphasis added). Subsequently, lower courts

addressing third party non-consensual releases have referred to various factors in determining their

appropriateness. Such factors include the plan proponent demonstrating that each Released Party

made a substantial contribution to the reorganization and shares an identity of interest with the

Debtor such that a claim against the Released Party is tantamount to a claim against the Debtor

and depletes the Estate.15

          At the trial level, the Plan Proponents did not come close to meeting the “exacting

standards” required “if such releases and injunctions are to be permitted.” In re Millennium Lab

Holdings II, L.L.C., 945 F.3d 126, 139 (3d Cir. 2019). There are no “exceptional facts” warranting

the extraordinary relief provided in the Plan. Id. at 129. Granting forced releases for the benefit

of the Released Parties was clearly erroneous because: (a) no evidence was submitted to support

that relief for the vast majority of the Released Parties and (b) with respect to certain of the Former

Representatives, the scant evidence provided was general in nature and insufficient to be able to

determine, with the specificity required, what each of the Former Representatives actually

contributed to the Plan or how they shared an identity of interest with the Debtors.



15
     See supra, n. 4.


{00030562.2 }                                     18
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 24 of 41 PageID #: 512




         A.     The Debtors are Liquidating, Not Reorganizing.

         Forced releases for non-debtors should be invoked sparingly and only in the context of a

reorganizing debtor that is seeking a fresh start and entitled to a discharge. In Continental, this

Court considered a provision in Continental’s confirmed plan that “released and permanently

enjoined shareholder lawsuits against certain of Continental Airline’s present and former directors

and officers who were not themselves in bankruptcy.” Continental, 203 F.3d at 205. The Court

noted that several circuit courts of appeal have flatly rejected that relief incorporated into a plan

because it is “indistinguishable from a bankruptcy discharge” and because of the express

provisions of 11 U.S.C. § 524(e).16 Id. at 212 (internal citations omitted).

         The Court considered how other circuits had dealt with the issue, considering such

noteworthy reorganizations as Drexel, Manville and Robins.           See Securities and Exchange

Commission v. Drexel Burnham Lambert Group, Inc. (In re Drexel Burnham Lambert Group, Inc.),

960 F.2d 285, 293 (2d Cir. 1992) (“Drexel”); Menard-Sanford v. Mabey (In re A.H. Robins Co.),

880 F.2d 694, 702 (4th Cir. 1989) (“Robins”); Kane v. Johns-Manville Corp., 843 F.2d 636, 649

(2d Cir. 1988) (“Manville”). The panel noted that “[a] central focus of these reorganizations was

the global settlement of massive liabilities against the debtors and co-liable parties.” Continental,

203 F.3d at 212 (emphasis added).

         In contrast to the surveyed cases, the Third Party Non-Consensual Releases here are not

necessary to the reorganization because there is no reorganization in these cases. This is not a

mass tort case with non-debtors’ businesses in the supply chain being sued thereby jeopardizing

the reorganization of the debtor’s business. The Plan is not preserving and protecting the Debtors’




16
   11 U.S.C. 524(e) provides in relevant part: “[the] discharge of a debt of the debtor does not
affect the liability of any other entity on, or the property of any other entity for, such debt.”


{00030562.2 }                                    19
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 25 of 41 PageID #: 513




enterprise value or saving any jobs. The Debtors are simply liquidating, which they could easily

accomplish in chapter 7.17 The Third Circuit has never approved Third Party Non-Consensual

Releases in the context of a liquidation case.         Indeed, even in the context of an actual

reorganization, the Third Circuit cautioned the danger of courts approving non-consensual third-

party releases “simply because reorganization financers demand them.” In re Millennium Lab

Holdings II, L.L.C., 945 F.3d at 139. That is precisely what is happening here. Appellants are

being forced to release their direct tort claims against every non-debtor Released Party (other than

Harvey Weinstein) because the Insurance Companies, who are funding the Debtors’ Plan of

liquidation, demand that relief from the Debtors as a condition to funding the Plan.

         In the Opinion, this Court held that Appellants had not demonstrated a likelihood of success

because the Third Circuit has not explicitly held that nonconsensual third-party releases are

unavailable in the context of a liquidating debtor. Opinion at 6-7 (A3015). But the Plan

Proponents had the burden of showing that their proposed Plan was confirmable, and they were

unable to cite any appellate decision from any jurisdiction upholding a nonconsensual third-party

release in a liquidation case. Moreover, Continental and Millennium provide that approval of such

releases are the exception, and only appropriate where such releases are “necessary to the

organization.” See also In re FirstEnergy Sols. Corp., 606 B.R. 720, 738 (Bankr. N.D. Ohio 2019)

(non-consensual releases of non-debtors considered “extraordinary” relief); In re Aegean Marine

Petrol. Network, Inc., 599 B.R. 717, 726 (Bankr. S.D.N.Y. 2019) (same). The Bankruptcy Court

failed to provide any rationale for how this hallmark requirement possibly can be met when the

Debtors are not “reorganizing,” but rather are ceasing to exist. The anomalous result achieved here



17
  On May 14, 2019, the Debtors themselves filed a Motion for an Order (I) Converting Their
Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy Code and (II) Granting Related
Relief [Bankr. D.I. 2357].


{00030562.2 }                                    20
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 26 of 41 PageID #: 514




is that the non-debtor Released Parties received de facto discharges in these liquidating cases where

the debtors themselves were not entitled to a discharge. See 11 U.S.C. § 1141(d)(3).

         The Plan Proponents have cited a few lower court cases approving nonconsensual third-

party releases for a debtor that had ceased operations. Those decisions either did not involve

contested matters or are otherwise distinguishable. For example, in In re Blitz U.S.A., Inc., et al.,

2014 WL 2582976 (Bankr. D. Del. 2014) (“Blitz”), the contribution by the insurance companies

was clearly established with admissible evidence, expert testimony, and it was substantial and

tangible. Certain participating insurers in that case contributed substantially by buying back the

entire face amount of their policies for over $137 million. Id. at *4. Here, the Insurance

Companies are not buying back or assigning their policies to the Estates. They are contributing

only a small fraction of the towers of available proceeds. In Blitz, expert testimony was presented

to the bankruptcy court as to the probable value of “pending Covered Blitz Personal Injury Claims

in the tort system[]” and it was determined the amount funded into the “Blitz Personal Injury Trust”

exceeded that estimated amount by approximately $61 million. Id. There also was expert

testimony that holders of Covered Blitz Personal Injury Claims fared better than projected

recoveries in the tort system.

         The Plan Proponents here made no such showing by way of expert testimony or otherwise.

The plan in Blitz also “provides holders of Blitz Personal Injury Claims with the opportunity to

reject the settlement offers they receive from the Blitz Personal Injury Trust and resort to the tort

system to liquidate their claims.” Id. at *19. The Plan here does not provide the same opt-out.

         In re United Steel Enterprises, Inc., No. 03-50284 (NLW), 2009 WL 1025398 (Bankr.

D.N.J. Jan. 15, 2009), cited by the Plan Proponents in opposing a stay pending appeal, is




{00030562.2 }                                    21
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 27 of 41 PageID #: 515




distinguishable. The third-party releases were not opposed by creditor who would have been

affected by them. Id. at *14.

         B.     The Hallmark “Necessary to the Reorganization” Should Have Meaning
                Beyond the Already Existing Confirmation Criteria.

         In Continental, the Third Circuit established “necessary to the reorganization” as one of

the hallmarks for non-consensual releases. Continental, 203 F.3d at 214. The Plan Proponents

incorrectly conflated that hallmark with certain 11 U.S.C. § 1129(a) confirmation criteria—the

Best Interests of Creditors Test18 and Plan Feasibility Test.19 However, every confirmed plan of

liquidation requires a finding that the plan meets the Best Interests of Creditors Test and Plan

Feasibility Test.   The Plan Proponents, therefore, reduced the hallmark “necessary to the

reorganization” to a redundancy of certain confirmation requirements.


         This Court should not interpret the hallmark “necessary to the reorganization” to just mean

that third party non-consensual releases will be granted in exchange for funding whatever amount

is necessary to confirm a plan of liquidation. The analysis should not be limited to: are holders of

Sexual Misconduct Claims faring better under the Plan than chapter 7? That test—the Best

Interests of creditors Test and Plan Feasibility Test—already exists to confirm any plan.

         Unlike trade creditors, Appellants did not choose to do business with the Debtors. The

Plan should not be a jurisdictional “trap” for tort victims who are involuntary creditors of the




18
   Congress created a confirmation criteria commonly referred to as the “Best Interest of the
Creditors Test.” 11 U.S.C. § 1129(a)(7)(A)(i–ii). Under this test, every creditor to a chapter 11
plan must receive at least the liquidation value of its claim as it would in a chapter 7 proceeding
against the debtor in order for the court to find the plan is in the creditor’s best interest.
19
  To confirm a plan, the debtor must demonstrate that confirmation is not likely to be followed by
the liquidation of the debtor. See 11 U.S.C. § 1129(a)(11). This requirement is commonly referred
to as the “feasibility” requirement.


{00030562.2 }                                    22
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 28 of 41 PageID #: 516




Debtors. Because tort victims did not assume the credit risk of transacting business with the

debtors, the analysis should not be limited to whether they fare better under the plan or in chapter

7. For these tort victims, at a minimum, the confirmation analysis should include admissible

evidence whether they are faring better under the Plan or the tort system, as was the case in Blitz.

In any event, there should be an opt-out provision from the Plan if a tort victim chooses to return

to the tort system.

         If the “necessity to reorganization” hallmark means only that non-consensual releases are

available for non-debtors whenever a bankruptcy plan provides more money to creditors than they

would otherwise receive in chapter 7, the bankruptcy court would not need to make specific

findings to justify these releases, as required by Continental. Such an approach would turn the

availability of third party non-consensual releases into to a simple arithmetic calculation, one that

already exists under the “best interest of creditors test.” If that standard is adopted, it means that

Third Party Non-Consensual Releases are for sale. If an insurance company’s analysis shows more

exposure in the tort system than the cost of funding a plan of liquidation, the insurance company

will put forward a restructuring agreement to fund a plan conditioned on granting non-consensual

releases to the insurance company.

         The Plan here involves primarily the adjustment of the insurance company-tort claimant

relationship, not the debtor-creditor relationship. The Third Party Non-Consensual Releases are

not necessary to the Debtors’ liquidation. Instead, they are only a condition to the Insurance

Companies’ funding the liquidation. Here, non-debtor third parties, without filing for bankruptcy,

acting as fiduciaries or opening their finances to scrutiny, are receiving more robust relief from the

Bankruptcy Court than the Debtors are entitled to receive as matter of law. It would be an




{00030562.2 }                                    23
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 29 of 41 PageID #: 517




anomalous result if non-debtors receive a de facto discharge in a case where the Debtors

themselves are not entitled to a discharge.

          C.     The Forced Releases are Not Fair.

          The Third Party Non-Consensual Releases are not fair because Appellants do not agree to

release the defendants they named in their lawsuits and wish to continue their path to justice that,

in these cases, significantly, includes non-monetary considerations. A release sounds in contract,

is consensual, and should never be imposed as a matter of law on a rape/sexual assault victim. The

Plan is governed by the laws of the State of Delaware, and the Plan Proponents can point to no

Delaware law that authorizes a non-consensual release. A release or waiver is contractual in nature

and requires that it be knowing, voluntary and for consideration. There is nothing fair in finding

that Appellants “release” and “waive” their claims against the Released Parties when, in fact, they

do not.

          In the context of the Motion to Stay, this Court found that the Non-Consensual Third Party

releases were fair because the Plan provides for reasonable compensation and the class of

Weinstein sexual misconduct victims voted in favor of the Plan. Opinion at 12-13 (A3021). Again,

that conclusion is only reached if the Court incorrectly equates “necessity to reorganization” with

the “Best Interests of Creditors Test.” In assessing “fairness,” the Court should also consider the

tabulation of votes for purposes of determining acceptance by Class 4 holders of Sexual

Misconduct Claims. That process was far from fair. The Bankruptcy Code expressly provides that

creditors with larger claims at stake are given a larger voice in voting on a plan. Section 1126(c)

provides that a plan may only be confirmed if two-thirds in dollar amount and one-half in number

in each class vote to approve the plan. Fairness in plan voting is achieved by aligning greater

voting power with claimants that have a larger economic stake in the outcome.




{00030562.2 }                                    24
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 30 of 41 PageID #: 518




         Voting in this case was not conducted that way. Instead, the votes of rape and sexual assault

victims were discounted to $1. That meant the voting power of Appellants was reduced to the

voting power as claimants who were victims of less serious verbal sexual harassment or even

claims that were barred by the statute of limitations. The voting scheme used to confirm the Plan

deprived rape and sexual assault victims the greater voice they were entitled to under section

1126(c). The Plan unfairly disenfranchised Appellants.

         The Plan also was not fair because it did not permit women to opt-out of the Sexual

Misconduct Claims Fund and return to the tort system. The Plan allows women not to release

Harvey Weinstein only. There is no opt-out for any other person or entity. And the limited “opt-

out” as to Harvey Weinstein is illusory. The Plan severely penalizes women who decline to release

him, requiring them to forego 75% of their recovery under the Plan. Surcharging women in this

way for pursuing Harvey Weinstein is re-victimization. The economic penalty imposed by the

Plan for not releasing Harvey Weinstein no doubt was calculated to encourage women to release

Harvey Weinstein.

          The Bankruptcy Court also failed to consider that the Plan because the Sexual Misconduct

Claims Examiners―Jed Melnick and Simone Lelchuk―were the mediators who previously and

unsuccessfully mediated the Non-Consenting Sexual Misconduct Claims.                By accepting a

decision-making role in a case in which they previously served as mediators without the consent

of the Non-Consenting Sexual Misconduct Claimants, Mr. Melnick and Ms. Lelchuk have violated

basic ethical standards governing mediators. ABA Model Standards of Conduct for Mediators,

Standard (VI)(A)(8) (a mediator “shall not undertake an additional dispute resolution role in the

same matter without the consent of the parties.”). Thus, in addition to stripping the Non-

Consenting Sexual Misconduct Claimants of their right to pursue their claims, the Plan provides




{00030562.2 }                                     25
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 31 of 41 PageID #: 519




that the value of their claims will be assessed by biased, ethically-compromised decision makers.

This is the antithesis of “fairness.”

         D.     The Debtors’ Chapter 11 Cases are Notorious, Not Exceptional.

         The Debtors’ bankruptcy cases are notorious, not extraordinary. This is not a mass tort

case with a viable going-forward business and thousands of jobs at stake. Here, there are only 55

potential holders of Class 4 Sexual Misconduct Claims and some of those claims may be

unenforceable because of the statute of limitations or other reasons. The Plan is for liquidation,

not reorganization. The Debtors are not engaged in any business, so the Plan does not preserve

and protect a going concern. The Plan does not save jobs; there are no employees. The Debtors’

few remaining assets just as easily could be administered in chapter 7. 20 The Plan was filed to

adjust the insurance company–tort claimant relationship; not the debtor–creditor relationship, and

grant Insurance Companies, Former Representatives and others de facto discharges.

         In the context of the Motion for Stay, this Court found that “exceptional circumstances”

justified the Non-Consensual Third Party Releases based the Bankruptcy Court’s conclusion that

some of Harvey Weinstein’s victims would be unlikely to recover anything unless the Plan was

approved. Opinion at 14 (A3023). But it is entirely speculative, and implausible, that the Plan

would fall apart if Appellants were permitted to proceed with their legal claims in the tort system

against non-debtors. Moreover, even if were true that the Plan could not go forward without the

coercive releases at issue here, there is no authority to support the District Court’s conclusion that

“exceptional circumstances,” as defined by Continental, includes the desire to compensate a

sympathetic group of claimants who otherwise may not have recourse in the tort system.



20
  The Debtors previously sought authority to convert their cases to chapter 7. See Motion for an
Order (I) Converting Their Chapter 11 Cases to Cases under Chapter 7 of the Bankruptcy Code
and (II) Granting Related Relief [Bankr. D.I. 2357].


{00030562.2 }                                    26
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 32 of 41 PageID #: 520




         Ultimately, these cases are notorious because of disgraced Harvey Weinstein, and the

Debtors’ Former Representatives that allegedly looked the other way and failed to supervise his

decade’s long sexual misconduct. The victims and survivors of Harvey Weinstein are exceptional

and courageous because they came forward to hold Harvey Weinstein and the board accountable

and liable, and, in so doing, improve the work environment for women around the world. There

is nothing exceptional about insurance companies paying less to fund a plan of reorganization than

would cost them if they were forced to litigate further in the tort system. And that is exactly what

these cases are about. Insurance companies are very adept at assessing risk and cost-benefit

analyses. If the insurance companies faced less risk and cost outside bankruptcy, these cases would

be in liquidating in chapter 7, not chapter 11.

         There is likewise nothing exceptional about a moribund chapter 11 case that lacks sufficient

cash to pay its expenses of administration. There are no secured claims against the Debtors’ assets.

Tr. at 11:20-21. (A2543). The Debtors here benefited from the fact they had potential tort exposure

and towers of insurance. That presented the opportunity for the Debtors to “sell” the vast

protections of the Bankruptcy Code to the Insurance Companies.                  The Debtors were

administratively insolvent, had no options other than chapter 7 and therefore had little bargaining

power with the Insurance Companies, who purchased greater relief than the Debtors were entitled

to themselves.

         The Insurance Companies agreed to fund a de minimis recovery to general unsecured

creditors and a meager Sexual Misconduct Fund on the condition that the Plan provides the most

robust relief this Court can provide: Third Party Non-Consensual Releases and a Channeling

Injunction.      This Court’s requirement for “exceptional circumstances” to support such




{00030562.2 }                                     27
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 33 of 41 PageID #: 521




extraordinary relief should not be the lowered merely because some of Harvey Weinstein’s victims

may not be able to pursue claims in court.

II.      The Master Mortgage Factors are Not Met

         A.     Bankruptcy Court erred in finding that all of the Former Representatives of
                the Debtors and other Released Parties made a “substantial contribution” to
                the Plan.

         To justify non-consensual releases, the Plan Proponents contend that the Former

Representatives made a substantial contribution to the Plan and share an identity of interest

with the Debtors such that a claim against the Former Representatives (and the Released Parties)

is a claim against the Debtors that would deplete the estates.          This assertion was never

demonstrated either with specific findings or admissible evidence in the Bankruptcy Court and is

factually untrue. The definition of Released Parties may be broken down into romanettes (i) to

(iii). Romanette (iii) includes a long list of unidentified persons and entities that includes the

current and former “employees” of the law firms identified in romanette (ii), including Lewis

Brisbois, the law firm that represented Harvey Weinstein. There is no evidence that employees of

Lewis Brisbois made any contribution to the Plan. Any finding that the persons and entities in

romanette (iii) made a substantial contribution to the Plan is without evidentiary support and,

therefore, clearly erroneous.

         Similarly, with respect to romanette (ii), the lawyers at Lewis Brisbois or the other law

firms representing the Former Representatives, made no contribution to the Plan. They merely did

their jobs. Ms. Smith testified they were just “representing their clients.” Tr. at 75:5-76:14.

(A2607). Any finding that the law firms identified in romanette (ii) made a substantial contribution

is without evidentiary support and, therefore, clearly erroneous.

         Romanette (i) includes the Former Representatives. Far from making a substantial

contribution to the Plan, the Former Representatives actually received about $9.7 million;


{00030562.2 }                                   28
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 34 of 41 PageID #: 522




approximately 28% of the Settlement Proceeds. However, the evidentiary record does not

demonstrate that each of the Former Representatives made a substantial (or any) contribution to

the Plan. The Former Representatives were defined and then incorrectly treated as a single group

for purposes of the Continental and Master Mortgage Factors analysis. To avoid mischief and

abuse, each of the former directors and officers must separately qualify for a non-consensual

release.

                1.     The Invoices for Legal Fees Never Were Submitted to the Bankruptcy
                       Court

         To justify the releases, the Former Representatives alleged they incurred $20 million in

legal fees that could be satisfied by the Debtors’ through indemnity claims, other contractual rights

or by insurance policies owned by the Debtors. This was never demonstrated with admissible

evidence. The invoices allegedly evidencing the legal fees never were submitted to the Bankruptcy

Court. The Plan Proponents’ witness never saw or reviewed the invoices. Ms. Smith testified at

the Confirmation Hearing that she “do[es]n’t even know if [the Former Representatives] submitted

invoices,” Tr. at 70:16 (A2602), that “nobody has ever shown [her] an actual invoice,” Tr. at 71:6

(A2603), that she is “not aware if [the asserted fees]’ve been reviewed for reasonableness, Tr. at

71:9-10 (A2603), that she has “not investigated the invoices behind the legal directors and their

legal defenses,” Tr. at 72:14-15 (A2604), and that she “do[es]n't know any of the arrangements

that any of the Former Representatives had with their attorneys in terms of what they’re going to

have to pay and what they don’t,” Tr. at 73:6-10. (A2605).

                2.     The Former Representatives’ Claims Against the Debtors are
                       Worthless and the Former Representatives Made No Contribution by
                       Waiving Them

         Even assuming the Former Representatives had claims for indemnity against the Debtors,

either through an LLC or employment agreement, the claims are worthless in the context of this



{00030562.2 }                                    29
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 35 of 41 PageID #: 523




liquidating case. The long-defunct Debtor lacked the resources to pay the indemnity claims and,

in any event, disavowed the contracts giving rise to the right to payment. The Debtors’ insurance

companies also never acknowledged the Former Representatives’ right to reimbursement for the

invoices that, in any event, was a claim against the insurance companies, not the Debtors.

          In Continental, the Third Circuit considered but dismissed certain of the district court’s

findings concerning D&O indemnification claims. The district court found that “the release and

permanent injunction of Plaintiffs’ claims to be a ‘key element’ of Continental Debtors’

Reorganization because the Continental Debtors were obligated to indemnify the D&Os and thus

would ultimately bear the burden of Plaintiffs’ lawsuits.” Continental, 203 F.3d at 215 (internal

citations omitted). The Third Circuit, however, found “no evidence in the record before us

supporting the possibility or probability of D&O indemnification as a factual or legal matter. Even

if the D&O defendants’ obligations culminating from Plaintiffs’ class actions were indemnifiable,

the fact that the reorganized Continental Airlines might face an indemnity claim sometime in the

future, in some unspecified amount, does not make the release and permanent injunction of

Plaintiffs’ claims ‘necessary’ to ensure the success of the Continental Debtors’ reorganization.” Id.

at 216.

          That reasoning applies here and is even more compelling in these cases. The Debtors are

liquidating. The indemnity claims that the Former Representatives are releasing under the Plan

are worthless. At best, they are general unsecured claims against the Debtors that are receiving a

1.46% distribution under the Plan. See Liquidation Analysis, attached as Ex. B to the Fourth

Amended Disclosure Statement in Support of the Fourth Amended Joint Chapter 11 Plan of

Liquidation Proposed by the Debtors and Official Committee of Unsecured Creditors [Bankr. D.I.

3098]. (A0078). Further, the Plan Proponents never demonstrated at the trial level that: (a) each




{00030562.2 }                                    30
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 36 of 41 PageID #: 524




of the Former Representatives has indemnity claims, (b) that such claims fall within the purview

of the Debtors’ actual indemnity provisions, (c) that the contracts permitting indemnity; e.g., LLC

operating or employment agreement, remain enforceable under the Plan (they do not); and (d) each

of the Former Representatives timely filed proofs of claim.21 Finally, unlike the case here,22 the

Third Circuit noted “[t]he Continental Debtors elected to retain their contractual obligations under

bylaws and ‘assumed’ employment contracts.” Id. at 215.

                3.     The Waiver by the Former Representatives of their Claims Against the
                       Insurance Companies are Not Claims Against the Debtors, and are Not
                       a Substantial Contribution to the Plan

         The nonconsensual releases in favor of the Former Representatives cannot be justified on

their purported partial waiver of attorneys’ fees reimbursement from the Insurance Companies. In

Continental, the Court considered that “Plaintiffs’ actions against the non-debtor D&O defendants

implicated the Continental Debtors’ D&O liability insurance policy, and thus affected property of

the Continental Debtors’ bankruptcy estate.” Id. The Court noted:



21
   The failure to file a proof of claim results in the bar to any recovery from the bankruptcy estate.
See Order (I) Establishing Deadlines for Filing Proofs of Claim, (II) Establishing Deadlines for
Filing Requests for Payment of Pospetition Administrative Expenses, (III) Approving Form and
Manner of Notice Thereof, and (IV) Granting Related Relief [D.I. 1890] at ¶ 10. (“Pursuant to the
Bar Date Order and Bankruptcy Rule 3003(c)(2), any holder of a claim who is required to timely
file a proof of claim or an Administrative Claim on or before the applicable Bar Date as provided
herein, but fails to do so: . . . (ii) forever shall be barred, estopped, and enjoined from asserting
such claim against each of the Debtors and their property (or filing a proof of claim or an
Administrative Claim with respect thereto), and each of the Debtors and their respective chapter
11 estates, successors, and property shall be forever discharged from any and all indebtedness or
liability with respect to or arising from such claim.”) (emphasis added)
22
   Plan at § 8.1. (A0586) (“Except as otherwise provided for herein, and except for executory
contracts and unexpired leases which the Debtors either have assumed, have rejected or have filed
a motion to assume or reject prior to the Confirmation Date and which remains pending as of the
Confirmation Date, all executory contracts and unexpired leases for goods, services, or premises
used in connection with Debtors’ business operations shall be deemed rejected by the Debtors on
the Effective Date, and the Plan shall constitute a motion to reject such executory contracts and
unexpired leases.”) (emphasis added).


{00030562.2 }                                    31
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 37 of 41 PageID #: 525




                We do not dispute that, some day in the future, the reorganized
                Continental Debtors may face litigation or experience some
                financial ramification based on the liabilities of the Ds&Os as a
                result of the indemnity obligation or the D&O liability insurance
                policy. However, we cannot accept the District Court’s conclusion
                that a purported ‘identity of interest’ between the Continental
                Debtors and the non-debtor D&O defendant, forged by the
                indemnity obligations or the D&O liability insurance policy,
                established by the necessity of releasing and permanently enjoining
                Plaintiffs’ claims, nor does this identity of interest speak to the
                fairness of the release and permanent injunction that we construe
                cases like Manville, Drexel or Robins to require. We conclude that
                granting permanent injunctions to protect non-debtor parties on the
                basis of theoretical identity of interest alone would turn bankruptcy
                principles on their head. Nothing in the Bankruptcy Code can be
                construed to establish such extraordinary protection for non-debtor
                parties.

Id. at 217.

         In the context of a Motion for Stay, this Court held that the Appellants were not likely to

prevail on their argument that the Former Representatives did not make a substantial contribution

to the Plan based on the Bankruptcy Court’s findings that the Plan would not have happened

without the Former Representatives waiving part of the $20 million in attorneys’ fees they would

have otherwise been owed. Opinion at 9-11 (A3018). This is incorrect for several reasons. First,

the Former Representatives cannot be viewed as a single group for purposes of waiver of legal

fees and no evidence was presented as to the allocation of legal fees owed by each of the Former

Representatives. Some of the Former Representatives may not have incurred legal costs but are

being released. When asked for an allocation of what each of the Former Representatives was

contributing in waived fee reimbursement, Ms. Smith responded that she had no idea. Tr. at 70:10-

22 (A2602). Notably, the Plan Proponents failed to quantify the amount of legal fees purportedly

waived by Robert Weinstein. Tr. at 69:22-70:6, 70:23-71:1 (A2601).




{00030562.2 }                                    32
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 38 of 41 PageID #: 526




         Second, the Insurance Companies never acknowledged they owed and were required to

reimburse any legal fees as defense costs to the Former Representatives. Without an admission of

contractual liability, the alleged contribution is theoretical.

         The conclusion that the Former Representatives made an indispensable “contribution” to

the Plan by accepting “only” $9.7 million in attorneys’ fees is without evidentiary foundation and

entirely speculative. The “finding” that there would not have been a Plan of Liquidation without

the Former Representatives waiving a portion of the attorneys’ fees they claim to be owed does

not mean that each of the Former Representative individually made a “substantial contribution” to

the Plan. Thus, contrary to the Bankruptcy Court’s conclusion, there is no evidence from which

the Bankruptcy Court could have made the specific findings required under Continental to justify

the non-consensual releases in favor of each of the Former Representatives.

III.     The Bankruptcy Court erred in finding that Section 105 standing alone is sufficient
         judicial authority to invoke the Channeling Injunction set forth in Section 5.8 of the
         Plan

         The Plan trips on the fact that it contains a Channeling Injunction―section 524-style

relief―based solely on section 105 of the Bankruptcy Code. While the Debtors studiously avoid

mentioning section 524 in the Disclosure Statement and/or Plan, and softly describe the

Channeling Injunction as based on “[s]ection 105(a) of the Bankruptcy Code and other sections

of the Bankruptcy Code . . . [,]”(emphasis added), (A0001), the Debtors fail to identify any other

applicable sections of the Bankruptcy Code.

           It is well-established law that section 105 has a limited scope: it allows the bankruptcy

court to carry out other sections of the Code, but does not create substantive rights on its own and

has to be used in a manner consistent with the Code. See generally Law v. Siegel, 571 U.S. 415,

421 (2014) (“It is hornbook law that § 105(a) ‘does not allow the bankruptcy court to override

explicit mandates of other sections of the Bankruptcy Code.’ . . . Section 105(a) confers authority


{00030562.2 }                                      33
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 39 of 41 PageID #: 527




to ‘carry out’ the provisions of the Code, but it is quite impossible to do that by taking action that

the Code prohibits.”) (internal citation omitted); Norwest Bank Worthington v. Ahlers, 485 U.S.

197, 206 (1988) (“Whatever equitable powers remain in the bankruptcy courts must and can only

be exercised within the confines of the Bankruptcy Code.”); In re Combustion Eng'g, Inc., 391

F.3d 190, 236 (3d Cir. 2004) (The equitable powers authorized by § 105(a) “are not ‘without

limitation, and courts have cautioned that this section does not authorize the bankruptcy courts to

create substantive rights that are otherwise unavailable under applicable law, or constitute a roving

commission to do equity.’”); United States v. Pepperman, 976 F.2d 123, 131 (3d Cir. 1992) (“The

fact that a [bankruptcy] proceeding is equitable does not give the judge a free-floating discretion

to redistribute rights in accordance with his [or her] personal views of justice and fairness, however

enlightened those views may be.”) (internal citations omitted); In re Morristown & Erie R.R. Co.,

885 F.2d 98, 100 (3d Cir. 1989) (§ 105(a) “does not give the court the power to create substantive

rights that would otherwise be unavailable under the Code”); Barbieri v. RAJ Acq. Corp. (In re

Barbieri), 199 F.3d 616, 620–21 (2d Cir. 1999) (warning the “equitable powers emanating from §

105(a) . . . are not a license for a court to disregard the clear language and meaning of the

bankruptcy statutes and rules”) (citations omitted); Opt-Out Lenders v. Millennium Lab Holdings

II, L.L.C. (In re Millennium Lab Holdings II, L.L.C.), 242 F. Supp. 3d 322 (D. Del. Mar. 20, 2017)

(stating that Section 105(a) cannot be used to craft new remedies that contravene existing statutory

provisions, or create substantive rights that are otherwise unavailable under applicable law); In re

KI-1, Inc., No. 02-10536 WS, 2006 WL 2801873, at *8 (Bankr. D. Del. Sept. 28, 2006)

(“Notwithstanding that 105(a) of the Code is the basis for a broad exercise of power in the

administration of a bankruptcy case, the Court has no authority to alter property rights or other

rights or duties under applicable non-bankruptcy law, nor create substantive rights that are




{00030562.2 }                                    34
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 40 of 41 PageID #: 528




otherwise unavailable under applicable law, except where such alteration is authorized by the

Bankruptcy Code.”).

         Here, the Debtors contend that “Section 105(a) of the Bankruptcy Code and other sections

of the Bankruptcy Code authorize the Bankruptcy Court to enter a ‘channeling injunction’

pursuant to which the Sexual Misconduct Claims are forever channeled to the Sexual Misconduct

Claims Fund . . . . Following the issuance of the Channeling Injunction, . . . any and all Holders

of Sexual Misconduct Claims shall be permanently enjoined from seeking satisfaction of their

Sexual Misconduct Claims against the Debtors or any other Released Party or the property of any

such Released Party.” (A0555) (emphasis added). However, the Plan Proponents never identify

what “other sections of the Bankruptcy Code” they relied on.

         Section 105, standing alone, does not provide an independent basis for the section 524-

style Channeling Injunction and the broad sweeping Third Party Non-Consensual Releases

contained in the Plan. Section 105 cannot be utilized when section 524 relief is not available, and

section 524 clearly is not available here. Section 105 is not an end around section 524. The

Debtors’ liquidating Plan does not permit a discharge and certainly does not permit the super-

discharge the Debtors obtained here. Section 105 is being used to lower the bar for section 524-

style relief because the Debtors do not qualify for such relief. See, e.g., In re Combustion Eng'g,

Inc., 391 F.3d 190, 248 (3d Cir. 2004), as amended (Feb. 23, 2005) (In dicta, the Third Circuit

noted “[t]he implication of this requirement is that the reorganized debtor must be a going concern,

such that it is able to make future payments into the trust to provide an ‘evergreen’ funding source

for future asbestos claimants. Both the Bankruptcy Court and the District Court found the

reorganized Combustion Engineering would engage in business operations after consummation of

the Plan.”).




{00030562.2 }                                   35
Case 1:21-cv-00171-MN Document 20 Filed 04/12/21 Page 41 of 41 PageID #: 529




                                        CONCLUSION

         For the foregoing reasons, Appellants respectfully request that this Court reverse the

Bankruptcy Court’s decision and vacate the Confirmation Order.

 Dated: April 12, 2021                          Respectfully Submitted,

                                                THE ROSNER LAW GROUP LLC

                                                /s/ Frederick B. Rosner
                                                Frederick B. Rosner (DE 3995)
                                                Zhao (Ruby) Liu (DE 6436)
                                                824 Market Street, Suite 810
                                                Wilmington, DE 19801
                                                Telephone: (302) 777-1111
                                                rosner@teamrosner.com
                                                liu@teamrosner.com

                                                Counsel to Appellants




{00030562.2 }                                  36
